Citation Nr: 1020340	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-27 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), in which denied the 
benefit sought on appeal. 

The matter on appeal was previously before the Board in 
February 2009, when it was remanded for additional 
development.  Subsequently, the Appeals Management Center 
(AMC) has asked the Veteran to submit additional information 
pertaining to his inservice stressor events, sought 
verification of the Veteran's alleged inservice stressor 
events, and scheduled the Veteran for a VA psychiatric 
examination in October 2009.  As the requested development 
has been completed, no further action to ensure compliance 
with the remand directive is required.  See Stegall v. West, 
11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999)


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with PTSD that has 
been related to an inservice stressful event. 

2.  Viewed in the light most favorable to the Veteran, the 
evidence of record verifies the Veteran's statements of enemy 
attacks while he was stationed in Qui Nhon.  


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

2.  Service Connection for PTSD 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

In addition, certain chronic diseases may be presumed to have 
incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, oo prevail on the issue of service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at 
least an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the 
other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

In this case, the Veteran seeks service connection for PTSD.  
The Veteran asserts that while he was stationed in Qui Nhon, 
he and his unit, the 8th Battalion, 26th Artillery, 4th 
Infantry Division, were under mortar attack and enemy 
gunfire.   The Veteran has stated that one particular attack 
occurred in November 1967, when he and his unit were assigned 
to the HQ Battery Division Artillery, 4th Infantry Division 
and they were stationed in Qui Nhon. 

The Veteran's post-service treatment records show that the 
Veteran has been diagnosed with PTSD.  See private mental 
health treatment records through June 2009 and VA examination 
report dated October 2009.   The record also shows that 
competent evidence establishes a nexus between the Veteran's 
current symptomatology and his claimed in-service stressor 
event.  Id.  The remaining question on appeal for this claim 
is whether there is credible supporting evidence that the 
Veteran's claimed in-service stressors actually occurred. 

A review of the record does not reflect that the Veteran 
received any personal combat-related awards during service, 
and there is no other indication in his military records that 
he personally participated in combat.  As such, the record 
must contain service records or other credible evidence that 
corroborate the claimed stressor.  See Monreau, 9 Vet. App. 
at 395.  

The Veteran's personnel records confirm that the Veteran was 
stationed in Vietnam from December 1966 to December 1967.  He 
was assigned to the 8th Battalion, 26th Artillery, 4th 
Infantry Division, and he was assigned to the HQ Battery 
Division Artillery stationed at Qui Nhon from May 1967 to 
December 1967.  

A response from the Defense Personnel Records Information 
Retrieval System (DPRIS) verifies that the 8th Battalion, 
26th Artillery was located in Qui Nhon during 1967 and it was 
assigned to the 4th Infantry Division.  It was noted that 
none of the Veteran's unit's histories were available for 
this time period, but other documentation showed enemy 
attacks in Qui Nhon during 1967.  

A February 1967 Daily Staff Journal from the 1st Logistical 
Command showed fifteen minutes of mortar rounds landed in the 
shower area in Qui Nhon and wounded four laundry and bath 
personnel.  An Operational Report submitted by the 1st 
Logistical Command stated that in May 1967, three armed enemy 
combatants gained access to the Petroleum, Oil and Lubricant 
Storage Facility in Qui Nhon and detonated one satchel that 
resulted in the fire and the destruction of various petroleum 
products and equipment.  Finally, a Command History from the 
US Naval Support Activity stationed in Siagon showed that on 
November 8, 1967 that the enemy detonated three satchel 
charges inside the perimeter of the Navy Support Activity 
Base near Siagon, Qui Nhon. 

The information contained in the DPRIS report shows there 
were enemy attacks at the military facilities in Qui Nhon 
during the period that the Veteran was stationed there.  
Although records do not refer to the Veteran or specifically 
to his unit, the description of the reported November 1967 
attack is similar to the events described by the Veteran.  

The Board is aware of the case of Pentecost v. Principi, 16 
Vet. App. 124 (2002).  In that case, the United States Court 
of Appeals for Veterans Claims (Court) held that a veteran's 
unit records, which provided independent descriptions of 
rocket attacks that were experienced by his unit in Vietnam, 
when viewed in the light most favorable to the Veteran, 
objectively corroborated his claim of having experienced 
rocket attacks during service.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002).  The Court determined that, although 
the unit records did not specifically identify the veteran as 
being present during the rocket attacks, the fact that he was 
stationed with a unit that was present during those attacks 
tended to suggest that he was in fact exposed to the attacks.  
Id.; see also Suozzi v. Brown, 10 Vet. App. 307 (1997).  

Here, although the Veteran's unit records were unavailable, 
the information compiled in the DRPIS report from other 
military sources confirmed enemy attacks in Qui Nhon during 
the period that the Veteran was stationed there.  The 
information derived from the DPRIS report, when viewed in the 
light most favorable to the Veteran, corroborates his 
statements about enemy attacks while he was stationed in Qui 
Nhon.  The Veteran's in-service stressor event of 
experiencing enemy attacks while stationed in Qui Nhon is 
verified.

In sum, the evidence of record, when viewed in the light most 
favorable to the Veteran, corroborates his statements.  The 
Veteran's in-service stressor event is verified.  The 
Veteran's PTSD has been related to verified inservice 
stressful event.  The October 2009 VA examination report 
specifically notes a diagnosis of PTSD related to experiences 
such as the enemy attacks while the Veteran was stationed in 
Qui Nhon.  Based on the foregoing, the Board finds that the 
evidence supports the claim for service connection for PTSD.  
Consequently, the Board concludes that service connection for 
PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted. 



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


